Citation Nr: 1716899	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  05-25 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability, claimed as coronary artery disease, status post myocardial infarction and stent placement, to include as secondary to a service-connected low back disability. 

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive neurosis, paranoid schizophrenia with passive-aggressive personality, conversion reaction and depression, not otherwise specified (NOS). 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and J.D., his sister


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to November 1977.  

The issues of entitlement to service connection for cardiovascular and psychiatric disabilities are before the Board of Veterans' Appeals (Board) following an August 2008 Order from the United States Court of Appeals for Veterans Claims (CAVC) vacating the Board's August 2007 decision with respect to these issues.  The CAVC's Order granted an August 2008 joint motion for remand (JMR) and returned the matters to the Board for action consistent with the JMR and CAVC Order.  These issues were originally on appeal from an August 2004 rating decision issued by the United States Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  The same August 2004 rating decision also denied entitlement to a TDIU.  

In June 2010, the Board issued a decision remanding all of the above-mentioned claims to the RO for additional evidentiary development.  With the requested development having been completed, these issues are again before the Board for appellate review.  The Board concludes that the RO has substantially complied with the Board's remand directives regarding the proper issuance of Veterans Claims Assistance Act of 2000 (VCAA) notice, gathering of updated VA treatment records, and obtaining an addendum VA cardiovascular medical opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as discussed in the remand portion of this decision below, the Veteran's claim of entitlement to a psychiatric disability must be remanded again, as the previously obtained VA examination has been deemed inadequate. 

In March 2006, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C.  A transcript of the Board hearing has been associated with the claims file. 

At his March 2006 hearing, the Veteran and his representative expressed a desire to "expand" the claim of entitlement to service connection for PTSD to include service connection for any other acquired psychiatric disability.  Based on these statements, and the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Veteran's claim for entitlement to service connection for PTSD has been recharacterized as noted above in the issues section of this decision.

Since the most recent supplemental statement of the case (SSOC), additional evidence has been added to the Veteran's claims file.  If a SSOC is prepared before the receipt of further evidence, an SSOC must be issued, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or irrelevant to the issue(s) on appeal.  Having reviewed the evidence, the Board concludes that it is irrelevant to the issues being decided at this time, and initial RO consideration is not warranted prior to adjudicating the appeal. 

The issues of entitlement to service connection for a psychiatric disability, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cardiovascular disability, claimed as coronary artery disease, status post myocardial infarction and stent placement, did not begin during military service, did not manifest to a compensable degree within one year following service, and is not the result of or aggravated by the Veteran's service-connected low back disability. 

CONCLUSION OF LAW

Service connection for a cardiovascular disability, claimed as coronary artery disease, status post myocardial infarction and stent placement, to include as secondary to a service-connected low back disability, is not warranted.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's duty to notify and assist

VA has a duty to provide notification to a veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and 38 C.F.R. § 3.159 (2016).  The Veteran was provided notice letters in March and May 2004 and June 2010, which adequately apprised him of which information and evidence was needed to substantiate his claims and the delegation of duties in obtaining relevant evidence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   The Board finds that VA has satisfied its duties to notify.

VA has also satisfied its duty to assist the Veteran in obtaining relevant documentary evidence and VA examinations.  The Veteran's service treatment records, military personnel records, VA treatment records, Social Security records, and post-service private medical records have been obtained.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  

VA also satisfied its duty to obtain relevant medical examinations.  A VA cardiovascular examination was performed in March 2004, with an addendum medical opinion issued in January 2017.  These examination reports were based upon a review of the Veteran's medical records, including the Veteran's service treatment records and post-service physical examination results, and provided adequate discussion of relevant symptomatology, or lack thereof, and etiology of the Veteran's cardiovascular condition.  The Board finds the examination and associated opinions and rationales to be sufficiently adequate upon which to base a decision.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the CAVC held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issues on appeal during the Veteran's hearing.  Although the Bryant decision post-dates the Veteran's March 2006 hearing, a review of the hearing transcript reveals that the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and discussed in Bryant.  Accordingly, any error in notice provided during the Veteran's hearing constitutes harmless error.

With the above considerations in mind, the Board concludes that VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection - Cardiovascular disability

The Veteran seeks service connection for a cardiovascular disability, claimed as coronary artery disease, status post myocardial infarction and stent placement, to include as secondary to a service-connected low back disability.  The Veteran has alleged this disability is the result of a disease or injury incurred during military service, and/or is due to or the result of his service-connected low back disability.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In order to prevail on the issue of service connection, on a direct basis, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999);

Service connection may also be awarded on a presumptive basis for certain disabilities, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Finally, service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the Veteran shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2014).  

As an initial matter, the Board notes the Veteran was treated at a private hospital and later a VA medical center for a myocardial infarction in May 2000.  The Veteran was afforded a cardiac catheterization, and had a stable post-operative recovery.  A history of hypertension was also noted.  As both VA and private medical evidence confirms a current diagnosis of a cardiovascular disability, a current disability is conceded by the Board.  Thus, the question before the Board is whether such a disability was incurred during military service, manifested to a compensable degree within one year thereafter, or is due to or aggravated by the Veteran's service-connected low back disability.  

The Veteran's service treatment records are negative for any diagnosis of or treatment for a cardiovascular disability, to include hypertension, during military service.  A March 1978 post-service VA examination was given to the Veteran, at which time his blood pressure was 140/90.  A chest x-ray was negative for active cardiac or pulmonary disease.  Neither hypertension nor any other cardiovascular disability was diagnosed at that time.  Likewise, the Veteran received extensive post-service medical treatment from both VA and private sources, and a cardiovascular disability was not diagnosed until the late 1990's, many years after service.  Thus, the evidence proves the Veteran's cardiovascular disability was not incurred during military service and did not manifest to a compensable degree within one year following separation from military service.   Accordingly, without an in-service occurrence of disease or manifestation within one year following separation from service, the Veteran's claim of entitlement of service connection for a cardiovascular disability fails under a direct and presumptive service connection basis.  Walker, 708 F.3d at 1338; Hickson, 12 Vet. App. at 253.  However, the Board's analysis continues on the issue of whether the Veteran's cardiovascular disability is the result of or aggravated by the Veteran's service-connected low back disability.  Allen, 7 Vet. App. at 448-49.

The Veteran underwent a VA examination in March 2004 to assess his cardiovascular disability.  The Veteran was physically examined by the VA examiner, and the medical history within his claims file was also reviewed.  The examiner also discussed the Veteran's case with cardiology specialists at a neighboring VA medical center.  After examining the Veteran and reviewing the claims file, the examiner determined it was "less likely than not" the Veteran's cardiovascular disability, including his myocardial infarction, was caused by his service-connected low back disability.  The examiner noted the Veteran's contentions that the steroidal injections he had received for his low back disability resulted in a cardiovascular disability.   However, the examiner could find no evidence of such a nexus in the present case.  The Veteran was also noted to have several nonservice-connected risk factors, including obesity, hypertension, and hyperlipidemia.  

In January 2017, a VA medical examiner issued an addendum medical opinion assessing the Veteran's cardiovascular disability.  The examiner reviewed all of the medical evidence in the Veteran's claims file and rendered a medical opinion.  The examiner concluded the Veteran's cardiovascular disability was "less likely than not" proximately due to or the result of the Veteran's service connected low back disability.  The examiner further opined that the Veteran's cardiovascular disability was not aggravated beyond its natural progression by the Veteran's service connected low back disability.  The examiner explained her opinion, stating:

There is no pathophysiological basis for aggrevation [sic] of [coronary artery disease] and lumbar spine degenerative changes.  The Veteran suffered [myocardial infarction] in May 2000 and he was treated with stending [sic] and medication.  His cardiac function as demonstrated with ejection fraction has been 30-40% since the [myocardial infarction] in 2000.  There has not been significant change.  Additionally[,] degenerative joint disease would have no effect on the atherosclerosis of the coronary arteries.  Review of medical literature does not support any causation or association of worsening coronary artery disease due to degenerative lumbar spine disease. 

The Board finds these opinions probative and concludes that the Veteran's claim of entitlement to service connection under a secondary service connection basis also fails.   

Despite the voluminous medical treatment records that the Veteran has submitted, none of them suggest the Veteran's coronary artery disease, myocardial infarction, or other cardiovascular disabilities, began either during military service or within a year thereafter, or are otherwise related to or aggravated by the Veteran's service-connected low back disability.  In the absence of such evidence, entitlement to service connection for a cardiovascular disability must be denied.  

The Veteran has himself alleged his cardiovascular disabilities, including coronary artery disease and residuals of a myocardial infarction, either began during military service or as a result of his service-connected low back disability.  He feels his low back pain causes his heart to "work harder."  However, as a layperson, he is not capable of making medical conclusions on an issue as complex as heart disease; thus, his statements regarding causation are not competent evidence and are entitled to no evidentiary weight.  

In conclusion, the preponderance of the evidence is against the Veteran's service connection claim for a cardiovascular disability, claimed as coronary artery disease, status post myocardial infarction and stent placement, to include as secondary to a service-connected low back disability.  There is no competent evidence indicating such a disability was incurred during military service or manifested to a compensable degree within a year thereafter, or was due to or aggravated by his service-connected low back disability.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a cardiovascular disability, claimed as coronary artery disease, status post myocardial infarction and stent placement, to include as secondary to a service-connected low back disability, is denied. 


REMAND

The Veteran is also seeking entitlement to service connection for PTSD, which has been recharacterized as entitlement to service connection for a psychiatric disability, to include PTSD, depressive neurosis, paranoid schizophrenia with passive-aggressive personality, conversion reaction and depression, not otherwise specified (NOS).  After a thorough review of the Veteran's claims file, the Board regrettably must remand the matter for additional development.

The duty to assist required under the VCAA, discussed above, includes providing a medical examination or obtaining an adequate medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The Veteran was afforded a VA psychiatric examination in February 2011 in accordance with the August 2008 JMR and June 2010 Board decision.  Following examination, the VA examiner concluded the only psychiatric disorder the Veteran exhibited was dysthymia and that such a condition was "less likely as not" caused by or the result of the Veteran's military service.  However, the Board finds that the underlying rationale for such a conclusion is inadequate for adjudication purposes and an additional remand is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Specifically, the VA examiner discussed the severity and functional effects of the Veteran's psychiatric condition, but failed to include any analysis or cite to any evidence substantiating his conclusion that the Veteran's dysthymia was not etiologically related to military service.  This examination fails to comply with the directives espoused in the Board's June 2010 decision.  Stegall, 11 Vet. App. at 271.  Accordingly, the Veteran's psychiatric claim must be remanded to the VA examiner to obtain an addendum medical opinion addressing this issue. 

The Veteran's claim for a TDIU remains deferred pending resolution of the Veteran's claim of entitlement to service connection for a psychiatric disorder, as these two claims are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" on the other).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the VA in Iowa City from January 2017 to the present. 

2. Then, forward the Veteran's claims file to the examiner who conducted the February 2011 VA psychiatric examination or to another appropriate examiner if that individual is no longer available.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  The examiner should address the following inquiry:

(a) The examiner should opine whether it is as least as likely as not (a 50 percent probability or greater) that the Veteran's current dysthymia, or any other acquired psychiatric disability, began during, was aggravated by, or is otherwise etiologically related to the Veteran's active military service or any incident therein.  

The examiner must provide a cogent rationale detailing which evidence or medical principles were relied upon in reaching a conclusion as to whether a nexus exists between any current psychiatric disability and the Veteran's military service. 

3.  After the above is complete, readjudicate the Veteran's claims, including entitlement to a TDIU.  If one or more of the claims remain denied, issue a SSOC to the Veteran and grant him the opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


